Case: 11-30942     Document: 00511842092         Page: 1     Date Filed: 05/02/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 2, 2012
                                     No. 11-30942
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MICHAEL WALKER,

                                                  Plaintiff-Appellant

v.

MALISE PRIETO, Clerk of Court; BETTY VENTURELLA, C.S.R., Certified
Reporter, 22nd Judicial District Court; SCOTT GARDNER, Assistant District
Attorney, Parish of St. Tammany, State of Louisiana,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CV-2541


Before JONES, Chief Judge, and BENAVIDES and GRAVES, Circuit Judges.
PER CURIAM:*
        Michael Walker, Louisiana prisoner # 93207, appeals the dismissal of his
42 U.S.C. § 1983 complaint as frivolous.
        An in forma pauperis complaint may be dismissed pursuant to 28
U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1) if it is frivolous. A claim is frivolous




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30942    Document: 00511842092      Page: 2   Date Filed: 05/02/2012

                                  No. 11-30942

if it does not have an arguable basis in fact or law. Gonzales v. Wyatt, 157 F.3d
1016, 1019 (5th Cir. 1998).
      Walker claimed that Defendants intentionally altered the transcript of the
1994 guilty plea hearing involving his convictions for possession of cocaine and
aggravated battery. To the extent that his claim would implicate the validity of
his criminal convictions, which have not been invalidated, the district court did
not err by dismissing Walker’s § 1983 complaint as barred by Heck v. Humphrey,
512 U.S. 477, 486-87 (1994), and therefore frivolous.
      In the alternative, the district court did not err by dismissing Walker’s
§ 1983 complaint as time barred and therefore frivolous. “In § 1983 claims, the
applicable statute of limitations is that which the state would apply in an
analogous action in its courts. In accordance with applicable Louisiana law, we
apply a one-year liberative prescriptive period to these claims.” Bourdais v. New
Orleans City, 485 F.3d 294, 298 (5th Cir. 2007) (internal citation omitted) (citing
LA. CIV. CODE ANN. art. 3492). Therefore, contrary to Walker’s argument, the
district court correctly applied the one-year prescriptive period in Louisiana
Civil Code article 3492.
      A § 1983 claim accrues “when a plaintiff knows or has reason to know of
the injury which is the basis of the action.” Harris v. Hegmann, 198 F.3d 153,
157 (5th Cir. 1999) (internal quotation marks and citations omitted). Walker
concedes that his claim accrued in 2004. He has failed to establish that he was
entitled to tolling of the prescriptive period for the time period during which he
was exhausting administrative remedies. Cf. id. at 157-58. Therefore, Walker’s
§ 1983 complaint was time barred as he did not file suit until 2010, well after the
one-year prescriptive period expired.
      The district court’s judgment is AFFIRMED.




                                        2